Case 20-31895-jal          Doc 27       Filed 08/30/20           Entered 08/31/20 00:37:16       Page 1 of 5



                                             United States Bankruptcy Court
                                                         For The
                                              Western District Of Kentucky

IN RE:                                                      )
    CAROLYN J. BOLING                                       )
    ROBERT L. BOLING                                        )                 Case No.
                                                            )                 20-31895
               Debtors                                      )
                                                            )
                                                  Order of Confirmation

     A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed,
creditors having been notified, and it appearing that said plan complies with provisions of Section 1325
of said chapter,

    IT IS HEREBY ORDERED that said plan is confirmed.

  IT IS HEREBY ORDERED that the trustee,                 William W. Lawrence, collect      a   payment     of   $100.00
MONTHLY for a period of 36 months from the Debtors, and distribute the funds as follows:

    1)    MATTHEW D OWEN, ATTY, attorney for the Debtors, is awarded a fee in the amount of
$2,000.00 to be paid as follows: $1,000.00 with the first disbursement to the secured creditors and
$150.00 per month until paid in full.

    2)     Secured creditors shall be paid before priority creditors, who shall be paid before unsecured
creditors. Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee,
unless otherwise indicated below. The following secured and /or priority claims are hereby allowed:

    Creditor                                            Secured                                Unsecured

#7 Wells Fargo Bank                               To Surrender
PO Box 10438
Des Moines, IA 50328

#11 The Money Store                               To Surrender
500 S Broad St
Meriden, CT 06450




                                                                                                    36 months/2.00%
Case 20-31895-jal       Doc 27     Filed 08/30/20    Entered 08/31/20 00:37:16
                                               20-31895
                                                                                         Page 2 of 5

      3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and
allowed, until such claims are paid at the proposed percentage. The plan is presently proposed at
2.00% ; however, the percentage for any plan less than 100% may increase upon the filing of the
schedule of allowed claims.
      IT IS FURTHER ORDERED that the Debtors' attorney examine unsecured claims and file a schedule
of allowed claims by no later than October 30, 2020. The schedule will reflect the percentage increase
should the unsecured claims filed and allowed require an increase in the percentage paid to unsecured
creditors. All objections to unsecured claims filed but not allowed must be filed prior to the same date.
      IT IS FURTHER ORDERED that any Debtors paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax
refunds to the Chapter 13 trustee, and submit a current income and expense statement annually,
before May 15 of each year of the plan, pursuant to the local rules.
      IT IS FURTHER ORDERED that the Debtors be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any
destruction of said property.
      IT IS FURTHER ORDERED that the Debtors be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
      IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
tax returns, the Debtors shall file or otherwise satisfy the filing requirements relating to the unfiled
returns within 90 days from the date of entry of this order.
      IT IS FURTHER ORDERED that, except as provided for in the Debtors' plan, no creditor holding a
debt subject to discharge under Section 1328(a) shall be entitled to any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature without further Order of this Court.
No creditor holding a debt subject to discharge under Section 1328(a) shall be allowed after the
Debtors' discharge to add any late charges, interest, penalties, additional attorney’s fees or fees of any
kind or nature arising after the entry of the Order for Relief and before the Debtors' Discharge except
as provided for in the Debtors’ plan or by Order of this Court.
      IT IS FURTHER ORDERED that, the Debtors' plan payments shall commence within thirty (30) days
of filing the petition. The attorney for the Debtors shall fully escrow all pre-confirmation plan payments
as required by Local Rule 13.4 and 11USC 1326. If the attorney for the Debtors fails to turnover all
pre-confirmation money to the Trustee within ten (10) days of confirmation, the Trustee is directed to
file a motion to dismiss this Chapter 13, and the Court shall then enter an order dismissing this case
immediately.       In the event of any unauthorized default in payments by the Debtors, the trustee is
directed to promptly report such default to this Court and upon the filing of such report, this Court shall
set a hearing for show cause as to why the Debtors' petition should not be dismissed. This
Confirmation Order constitutes a finding that all requirements of Section 521(a)(1)(B) and 521(e)(2)(A)
(i) have been met.
      A copy of this order is sent to the Debtors; to the attorney for the Debtors; to the trustee, William
W. Lawrence; and to all creditors.




                                                            Dated: August 28, 2020
Case 20-31895-jal      Doc 27       Filed 08/30/20    Entered 08/31/20 00:37:16
                                                20-31895
                                                                                  Page 3 of 5



PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE   RS     08/26/2020
       Case 20-31895-jal       Doc 27     Filed 08/30/20     Entered 08/31/20 00:37:16        Page 4 of 5
                                      United States Bankruptcy Court
                                      Western District of Kentucky
In re:                                                                                 Case No. 20-31895-jal
Carolyn J. Boling                                                                      Chapter 13
Robert L. Boling
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0644-3          User: aohlmann               Page 1 of 2                   Date Rcvd: Aug 28, 2020
                              Form ID: pdf400              Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 30, 2020.
db/jdb         +Carolyn J. Boling,    Robert L. Boling,    2820 Vienna Rd.,    Charlestown, IN 47111-8400
aty            +Matthew D. Owen,    539 West Market Street,    Suite 400,    Louisville, KY 40202-3332
tr             +William W. Lawrence -13,    310 Republic Plaza,    200 S. Seventh Street,
                 Louisville, KY 40202-2751
6724633       ++CREDIT CLEARING HOUSE OF AMERICA INC,     P O BOX 1209,    LOUISVILLE KY 40201-1209
               (address filed with court: Crdt Clearha,      Pob 1209,    Louisville, KY 40202)
6734007         Capital One, N.A.,    c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
6724632        +Class Act Federal Cred,    3620 Fern Valley,    Louisville, KY 40219-1917
6730694        +Exeter Finance LLC,    PO Box 650693,    Dallas, TX 75265-0693
6724635        +First Urology N,    Po Box 991199,    Louisville, KY 40269-1199
6733464        +JPMorgan Chase Bank, N.A.,    s/b/m/t Chase Bank USA, N.A.,
                 c/o Robertson, Anschutz & Schneid, P.L.,     6409 Congress Avenue, Suite 100,
                 Boca Raton, FL 33487-2853
6724639        +LG&E,   820 W. Broadway,    Louisville, KY 40202-2218
6724640        +Loancare,   3637 Sentara Way,    Virginia Beach, VA 23452-4262
6724641         Lvnv Funding Llc,    C/o Resurgent Capital Services,    Greenville, SC 29602
6724642        +Macys/dsnb,   Po Box 8218,    Mason, OH 45040-8218
6724644        +Regions Bank/greensky,    1797 Ne Expressway,    Atlanta, GA 30329-7803
6724649        +Td Bank Usa/targetcred,    Po Box 673,    Minneapolis, MN 55440-0673
6724650        +The Money Source Inc,    500 S Broad St Meriden,    Meriden, CT 06450-6755
6733767        +The Money Source Inc.,    500 South Broad Street Suite 100A,     Meriden, Connecticut 06450-6755
6724652         Toyota Motor Credit,    111 W 22nd St,    Oakbrook, IL 60521
6732567         Toyota Motor Credit Corporation,    c/o Becket and Lee LLP,     PO Box 3001,
                 Malvern PA 19355-0701
6724653        +University OF Louisville,    c/o General Service Bureua,     PO Box 641579,   Omaha, NE 68164-7579
6732257         Wells Fargo Bank, N.A.,    PO Box 10438, MAC F8235-02F,     Des Moines, IA 50306-0438
6724654        +Wf Bank Na,   Po Box 14517,    Des Moines, IA 50306-3517
6724655        +Wf/dillard,   Po Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Aug 28 2020 20:44:47
                 Exeter Finance LLC, c/o AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
cr             +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:44:40       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
6730777        +E-mail/Text: bankruptcy@sccompanies.com Aug 28 2020 20:40:49       Country Door,
                 c/o Creditors Bankruptcy Service,    P.O. Box 800849,    Dallas, TX 75380-0849
6724634        +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Aug 28 2020 20:43:58        Exeter Finance Llc,
                 Po Box 166097,   Irving, TX 75016-6097
6724636         E-mail/Text: bankruptcy@glacompany.com Aug 28 2020 20:39:07       Gla Collection Co Inc,
                 Po Box 991199,   Louisville, KY 40269
6724637         E-mail/PDF: ais.chase.ebn@americaninfosource.com Aug 28 2020 20:43:09       Jpmcb Card,
                 Po Box 15369,   Wilmington, DE 19850
6724638        +E-mail/Text: PBNCNotifications@peritusservices.com Aug 28 2020 20:39:24        Kohls/capone,
                 Po Box 3115,   Milwaukee, WI 53201-3115
6726140         E-mail/PDF: resurgentbknotifications@resurgent.com Aug 28 2020 20:43:18        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,   Greenville, SC 29603-0587
6724643        +E-mail/PDF: ais.norton.ebn@americaninfosource.com Aug 28 2020 20:43:09
                 Norton Audubon Hospital,    234 E Gray St,   Louisville, KY 40202-1902
6734874         E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Aug 28 2020 20:43:37       Norton Healthcare,
                 by American InfoSource as agent,    PO Box 4457,   Houston, TX 77210-4457
6724645        +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:43:01       Syncb/car Care Mein&ma,
                 C/o Po Box 965036,   Orlando, FL 32896-0001
6724646        +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:43:01       Syncb/home Design-hi-p,
                 C/o Po Box 965036,   Orlando, FL 32896-0001
6724647        +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:43:50       Syncb/netwrk,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
6724648        +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:43:02       Syncb/sams,    Po Box 965005,
                 Orlando, FL 32896-5005
6725107        +E-mail/PDF: gecsedi@recoverycorp.com Aug 28 2020 20:43:52       Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
6724651        +E-mail/Text: bankruptcy@sccompanies.com Aug 28 2020 20:40:49       Through The Country Do,
                 1112 7th Ave,   Monroe, WI 53566-1364
                                                                                               TOTAL: 16

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6732568*        Toyota Motor Credit Corporation,   c/o Becket and Lee LLP,     PO Box 3001,
                 Malvern PA 19355-0701
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
         Case 20-31895-jal            Doc 27        Filed 08/30/20         Entered 08/31/20 00:37:16                 Page 5 of 5



District/off: 0644-3                  User: aohlmann                     Page 2 of 2                          Date Rcvd: Aug 28, 2020
                                      Form ID: pdf400                    Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 30, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 28, 2020 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Matthew D. Owen    on behalf of Debtor Carolyn J. Boling Whitford13notice@gmail.com,
               owenmr50385@notify.bestcase.com
              William W. Lawrence -13    ECF@louchapter13.com, ecf.bk.westky@gmail.com
                                                                                             TOTAL: 3
